Citation Nr: 1614084	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  08-29 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California


THE ISSUE

Entitlement to ratings for posttraumatic stress disorder (PTSD).in excess of 30 percent prior to August 19, 2008, in excess of 50 percent from August 19, 2008 to October 6, 2015, and in excess of 70 percent from that date, 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from May 1968 to May 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Oakland, California RO, which granted service connection for PTSD, rated 30 percent.  An interim [July 2009] rating decision increased the rating to 50 percent, effective August 19, 2008.  In October 2015, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is in the record.  At the hearing, the Veteran submitted new evidence with a waiver of RO initial consideration.  In November 2015, the Board remanded the matter for additional development.  An interim [January 2016] rating decision increased the rating to 70 percent, effective October 6, 2015.


FINDINGS OF FACT

1.  Prior to August 19, 2008, the Veteran's PTSD was not shown to have been manifested by symptoms productive of impairment greater than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; symptoms productive of occupational and social impairment with reduced reliability and productivity were not shown.

2.  From August 19, 2008 to October 6, 2015, the Veteran's PTSD was not shown to have been manifested by symptoms productive of impairment greater than occupational and social impairment with reduced reliability and productivity; symptoms productive of occupational and social impairment with deficiencies in most areas were not shown.

3.  At no time under consideration is the PTSD shown to have been manifested by symptoms productive of impairment greater than occupational and social impairment with deficiencies in most areas; symptoms productive of total occupational and social impairment are not shown.

CONCLUSION OF LAW

Ratings for PTSD in excess of 30 percent prior to August 19, 2008, in excess of 50 prior to October 6, 2015, and in excess of 70 percent since that date, are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code (Code) 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A September 2008 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating, and a January 2016 supplemental SOC readjudicated the matter after further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  During the October 2015 videoconference hearing, the undersigned advised the Veteran of what is needed to substantiate this claim (evidence of worsening of his PTSD during the relevant appeal periods); his testimony reflects that he is aware of what is needed to substantiate the claim.  A hearing notice deficiency is not alleged.

The Veteran's pertinent treatment records have been secured.  He was afforded VA examinations in April 2007, May 2009, April 2011, June 2012, and December 2015; those examinations are reported in greater detail below, and are cumulatively adequate for rating purposes, as the reports contain the information necessary for consideration of the applicable criteria.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

PTSD is rated under the General Rating Formula for Mental Disorders.  A 30 percent evaluation is warranted when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and the plain language of this regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). "[I]n the context of a 70[%] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 117.  Therefore, although the veteran's symptoms are the "primary consideration" in assigning a disability evaluation under § 4.130, the determination as to whether the veteran is entitled to a 70% disability evaluation "also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.  The Board has considered the Veteran's assigned Global Assessment of Functioning (GAF) scores, as documented in the record.  These ratings reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM).  [Per recently changed regulations, the rating criteria are based upon the American Psychiatric Association's DSM-5, which has not incorporated use of GAF scores.]  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130 (2013).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remissions.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.   

On January 2007 VA treatment, the Veteran presented with a constellation of anxiety symptoms that had progressively worsened over the previous few years.  He reported recurrent disturbing thoughts and images of his experiences in service and awakened an average of a few nights per week with nightmares; at times he woke up in a cold sweat without remembering a nightmare, and at other times he did not wake at all but was told he seemed to be acting out combat experiences in his sleep.  He reported sleeping 3 to 4 hours per night and having a decreased appetite with weight loss over the previous 2 years.  He felt anxious, especially in crowds or around a group of people, and he startled easily.  He avoided reminders of the trauma, including friends and movies, and he had psychological and physiological reactions to reminders of his trauma.  He reported a foreshortened sense of future and found himself not wanting to make long-term plans or commitments.  He had trouble maintaining relationships and keeping a job.  He denied feeling depressed, losing interest in things, or having any past or current suicidal thoughts.  He denied a history consistent with a manic episode and denied hearing voices or feeling paranoid.  He reported a chaotic history of relationships including a three year marriage, and he was close to his teenage daughter.

On mental status examination, the Veteran appeared interpersonally anxious and guarded.  His speech was spontaneous, fluent, and articulate, with normal volume and rate, and not pressured with a slightly tremulous quality and anxious prosody.  His mood was anxious and affect was congruent.  Thought process was linear to circumstantial.  Thought content did not include suicidal or homicidal ideation, audiovisual hallucinations, or delusions.  Insight and judgment were fairly good.  The diagnosis was PTSD, and a GAF score of 65 was assigned.  

On April 2007 VA examination, the Veteran reported that he was seeing a psychiatrist who prescribed citalopram for his mood; he did not participate in individual or group therapy.  He reported that he had been with his current girlfriend since November 2006, and a prior relationship had lasted 11 years.  He reported that he worked as a lumber yard manager and got along well with his co-workers; he generally liked solitary activities such as gardening, fishing, and yardwork.  He denied any history of suicide attempts, violence, or assaultiveness.  

On mental status examination, the Veteran was appropriate dressed and neatly groomed.  His psychomotor activity was unremarkable and his speech was spontaneous.  His attitude was cooperative and friendly.  His affect was appropriate and his mood was good.  His attention was intact and he was oriented to all spheres.  His thought process and content were unremarkable.  He denied delusions, hallucinations, inappropriate behavior, panic attacks and homicidal or suicidal thoughts.  His judgment and insight were intact.  He reported sleep impairment, with nightmares on a regular basis.  He reported obsessive/ritualistic behavior consisting of locking his door behind him every time he enters the house.  His remote, recent, and immediate memory were normal.  He reported that he could no longer concentrate to do academic work; he was able to work but short hours and he needed to work outdoors to be comfortable.  He could not tolerate living in residential areas, and had lived out in the country for 30 years.  He got along well with others but preferred solitary activities, and became anxious in public and in crowds.  The diagnosis was PTSD, and a GAF score of 65 was assigned, reflecting mild difficulty with social and occupational functioning.

Based on this evidence, the November 2007 rating decision on appeal granted service connection for PTSD, rated 30 percent.

In an August 19, 2008 letter, the Veteran's treating VA psychiatrist stated that the Veteran suffered from PTSD and a related depression, had a difficult time with claustrophobic feelings, and could not work indoors.  Dr. Downhill stated that the Veteran would get severe anxiety symptoms of shakiness, excessive sweating and shortness of breath, and had a difficult time wearing a uniform as it reminded him of being in the service.  Dr. Downhill noted that nearly everything that reminded the Veteran of the military brought up dysphoric feelings, and he also suffered from depression which resulted in very poor concentration, low energy, and a very low level of motivation.  Dr. Downhill stated that the Veteran had very poor ability to carry over short-term memory into long-term memory, and he had difficulty comprehending instructions for more than simple tasks or recalling any instructions.  He stated that the Veteran put more pressure on himself to overcome his difficulties, which also resulted in anxiety.  He stated that the Veteran had a problem with very hands-on supervisors or ones who watch him too closely, which caused a great deal of anxiety and could trigger the noted anxiety symptoms.

In an October 2008 statement, Dr. Downhill stated that the Veteran's depression and PTSD caused him to be disorganized and with low motivation and poor concentration and, as a result, he generally required some assistance to maintain his living environment.

On May 2009 VA examination, the Veteran reported that he continued to receive psychiatric medication for PTSD and depression and remained unwilling to engage in psychotherapy for his psychiatric symptoms due to fear of his reactions in therapy.  He reported periodic feelings of depression and indicated that he had recently been under stress due to conflicts with neighbors; he reported that he tried to get along with everybody but was irritated by behavior that he found "stupid".  He reported feeling a bit more on edge recently.  He reported a good relationship with his girlfriend; he had not communicated with his adult daughter for eight months after an argument on the phone.  He reported losing several family members and friends over the previous two years, and his father was also very ill.  He reported that he still had some friends in the area.  He reported spending most of his time taking care of his property and animals; he enjoyed gardening, listening to music, taking nature walks with his girlfriend, and going to movies.  He denied any history of suicide attempts, violence, or assaultiveness.  He reported that despite the recent deaths of many family members and friends, he continued to engage in social activities with his girlfriend and other friends; at times in public he had to leave to calm himself down when he became anxious.

On mental status examination, the Veteran was neatly groomed and appropriately dressed.  His psychomotor activity was unremarkable.  His speech was spontaneous, clear, and coherent, though he stuttered on occasion when answering questions.  His attitude was cooperative, friendly, and attentive.  His affect was full and his mood was anxious.  He was easily distracted, but was oriented to all spheres.  His thought process and thought content were unremarkable.  He denied delusions, inappropriate behavior, or obsessive or ritualistic behavior.  His judgment and insight were intact.  He reported sleep impairment consisting of problems with sleep onset and maintenance, estimating that he got five hours of sleep most nights, with better sleep after dawn.  He reported persistent visual hallucinations; at times, he saw shadows moving and other times he thought he was being watched by someone, but had not had any overt hallucinations.  He reported anxiety attacks in various situations, including interviews and evaluations as well as some public situations such as being in crowds.  He denied homicidal or suicidal thoughts.  His impulse control was good.  He reported periodic feelings of depression and irritability.  He reported one episode of violence during a flashback in an Asian restaurant, when he hit a waiter who spilled food on him.  His remote memory was mildly impaired, and his recent and immediate memory were moderately impaired; he indicated that he lost track of things and what he is doing on occasion.  He had some difficulty recalling the chronology of events, and his girlfriend provided him reminders.  The examiner noted the Veteran's report of increased anxiety and irritability lately due to psychosocial stressors.  The Veteran reported that he was given a year's leave of absence from his job for hepatitis treatment; he had not returned to work since then and was to undergo another year of treatment for the same condition.  He did not contend that his unemployment was due to PTSD.  The diagnoses included chronic PTSD, depressive disorder not otherwise specified, and cannabis dependence.  The examiner opined that the depression was likely related to several factors, including PTSD, unemployment due to a medical condition, the effects of the medical treatment, and the deaths of multiple family members and friends.  A GAF score of 60 was assigned, reflecting mild impairment in occupational and social functioning due to PTSD, with moderate psychiatric symptoms.

Based on this evidence, a July 2009 rating decision increased the rating for PTSD to 50 percent, effective August 19, 2008, the date that the medical evidence first reflected symptoms of increased severity.

In an April 2010 statement, Dr. Downhill stated that the Veteran has nightmares and painful memories that are triggered by things from his environment like helicopters or explosions.  He stated that the Veteran's symptoms include claustrophobic feelings and inability to work indoors; and severe anxiety symptoms of shakiness, excessive sweating and shortness of breath.  He stated that nearly everything that reminds the Veteran of the military brings up dysphoric feelings.  He stated that the Veteran suffers from depression secondary to the emotional activation he experiences from his PTSD symptoms, which causes poor concentration, low energy, low level of motivation, and poor ability to carry over short-term memory into long-term memory.  He stated that the Veteran has a difficult time comprehending instructions for more than simple tasks and recalling any instructions. 

On April 2011 VA examination, the Veteran reported that he was content with his psychiatric treatment with medication.  He reported that his girlfriend left him the previous year because she could not handle his mood and behavior; he had a few friends whom he saw daily.  He denied any history of suicide attempts, violence or assaultiveness.

On mental status examination, the Veteran's psychomotor activity and speech were unremarkable.  His attitude was cooperative, his affect was appropriate, and he reported that he tries to be happy but he gets lonely and depressed half of the time.  His attention was intact and he was oriented to all spheres.  His thought process and thought content were unremarkable.  He denied delusions, hallucinations, inappropriate behavior, panic attacks, obsessive or ritualistic behavior, or homicidal or suicidal thoughts.  His judgment and insight were intact.  He reported sleep impairment with difficulty falling and staying asleep and nightmares about his military experience.  He denied episodes of violence and reported fair impulse control.  His remote, recent, and immediate memory was normal.  The examiner opined that the Veteran had shown intermittent and mild to moderate symptoms of PTSD in the previous two years.  The Veteran reported that he had shown a problem with relating to others and this had been difficult for him as he was not in a relationship and felt lonely.  He reported that he was unable to work but he did not contend that this is due to his psychiatric disability.  The diagnosis was PTSD, and a GAF score of 58 was assigned.  The examiner opined that there had been mild to moderate impairment in the Veteran's social and occupational (if he were working) functioning due to PTSD; due to occasional nightmares and sleep problems related to PTSD, he might show occasional decrease in his social and occupational (if he were working) functioning.

On December 2011 psychological testing, the Veteran reported having memory problems and difficulty with directions.  He was alert and oriented to all spheres, his eye contact was normal, and he was pleasant and cooperative.  At times, his speech was clear with normal rate, rhythm, volume, and prosody, but when he was anxious, speech became hesitant and dysfluent.  His thought process was generally linear, logical and goal-directed but focused on the negative impact his hepatitis treatment had had on his life.  He had experienced the onset of problems with speech output associated with hepatitis treatment in 2009.

On June 2012 VA examination, the Veteran reported that he went on one date in the previous year, but he did not feel comfortable due to his stuttering, and he decided to be on his own with his animals.  He reported that his problems with stuttering and memory started after his second interferon treatment for hepatitis.  He reported socializing regularly with three to four close friends.  His reported symptoms included recurrent and distressing recollections of the traumatic events; recurrent distressing dreams of the events; efforts to avoid thoughts, feelings, conversations, activities, places or people associated with or reminiscent of the trauma; feelings of detachment or estrangement from others; difficulty falling or staying asleep; irritability or outbursts of anger; hypervigilance; and exaggerated startle response.  The diagnosis was PTSD, and a GAF score of 58 was assigned; the examiner opined that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner opined that there had not been any significant changes since the April 2011 VA examination, and the GAF score remained the same.  The examiner opined that the Veteran's PTSD did not render him unable to secure and maintain substantial gainful employment.

At the October 6, 2015 Board hearing, the Veteran testified that his PTSD had worsened since the last examination.  He testified that he sees a psychiatrist every 2 to 3 months and takes medications for mood disorder, anxiety, and sleep problems.  His adult daughter had just moved in with him to help him out, and he spends time in small gatherings with friends and family nearby; he cannot handle crowds, startles easily, and has nightmares.  He testified that he owns a 10-acre ranch and employs a ranch hand to help him, he usually eats his meals out of the house, and can drive himself.

At the hearing, the Veteran submitted a September 2015 statement from Dr. Downhill, who stated that the Veteran periodically had nightmares, and had recently fallen out of bed after a nightmare triggered by a documentary about Vietnam.  He stated that the Veteran was startled easily, often by loud sounds or people coming up behind him; had a hard time with crowds; and was often worried that people would harm or steal from him.  Dr. Downhill opined that the Veteran suffers from significant PTSD which had significantly impacted his ability to work during his working years.

Additional VA treatment records through October 2015 reflect symptomatology largely similar to that shown on the examinations described above.

On December 2015 VA examination, the Veteran reported symptoms including near-continuous depression affecting the ability to function independently, appropriately and effectively; suspiciousness; chronic sleep impairment; hypervigilance; exaggerated startle response; panic attacks occurring less than weekly; mild memory loss such as forgetting names, directions or recent events; difficulty in understanding complex commands; disturbances of motivation and mood (anxiety, mood instability, irritability, fatigue and lethargy); difficulty in establishing and maintaining effective work and social relationships (social avoidance and social anxiety); difficulty in adapting to stressful circumstances including work or a work-like setting; and inability to establish and maintain effective relationships.  

On mental status examination, the Veteran was alert and oriented to all spheres.  His hygiene was adequate, his sleep was poor, and his appetite was unremarkable.  His mood was depressed with a full range of affect.  He was generally cooperative, and his eye contact was unremarkable.  His speech was clear and fluent, and his insight and judgment were intact.  There was no evidence of a thought disorder.  Thought process was linear and future-goal oriented.  No psychotic symptoms were endorsed.  He denied any current suicidal or homicidal ideation, intent or plan.  The examiner opined that the Veteran's PTSD results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

Based on this evidence, a January 2016 rating decision granted an increased the rating for PTSD to 70 percent effective October 6, 2015, the date of the Veteran's hearing testimony describing symptoms of increased severity.

Taken as a whole, the medical evidence prior to August 19, 2008, shows that the impairment from the Veteran's PTSD more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, contemplated by a 30 percent rating, rather than the reduced reliability and productivity required for a 50 percent evaluation.  For example, on April 2007 VA examination, the Veteran reported that he got along well with others but preferred solitary activities, as he became anxious when in public or in crowds.  The examiner opined that his PTSD caused mild difficulty with social and occupational functioning.  He did not display symptoms such as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, or any other symptoms of similar gravity.  In short, the Board finds that the evidence prior to August 19, 2008 is indicative of no greater impairment than that contemplated by the 30 percent rating then assigned.   

The next higher, 50 percent, rating requires occupational and social impairment with reduced reliability and productivity.  Here, reduced reliability and productivity simply are not shown prior to August 19, 2008.  Instead, as described above, the Board finds that the Veteran's PTSD more nearly approximated impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

The Board finds that from August 19, 2008 to October 6, 2015, the Veteran's PTSD resulted in some deficiencies in his social and personal life, and that his disability picture more nearly approximated occupational and social impairment with reduced reliability and productivity, contemplated by a 50 percent rating, rather than the deficiencies in most areas required for a 70 percent rating.  For example, on May 2009 VA examination, he reported that he continued to engage in social activities with his girlfriend and some friends in the area; his thought process and thought content were unremarkable; his judgment and insight were intact; and he denied inappropriate behavior or suicidal thoughts.  The examiner noted the Veteran's report of increased anxiety and irritability due to psychosocial stressors and assigned a GAF score of 60 (reflecting mild impairment in occupational and social functioning).  On April 2011 VA examination, the Veteran reported having a few friends whom he saw on a daily basis; he denied any history of suicide attempts, inappropriate behavior, panic attacks, or obsessive/ritualistic behavior; his speech , thought process and thought content were unremarkable; and his remote memory, recent memory, and immediate memory were normal.  The examiner opined that there had been mild to moderate impairment in the Veteran's social and occupational (if he were working) functioning due to PTSD; due to occasional nightmares and sleep problems related to PTSD, he might show occasional decrease in his social and occupational (if he were working) functioning.  On June 2012 VA examination, he reported socializing regularly with three to four close friends; and his reported symptoms included feelings of detachment or estrangement from others; difficulty falling or staying asleep; irritability or outbursts of anger; hypervigilance; and exaggerated startle response.  The examiner opined that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation, and that there had not been any significant changes since the April 2011 VA examination.  During this time period, the Veteran did not display symptoms such as suicidal ideation; obsessional rituals; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty adapting to stressful circumstances; inability to establish and maintain effective relationships, or any other symptoms of similar gravity.  In short, the Board finds that the evidence from August 19, 2008 to October 6, 2015 reflects no greater impairment than that contemplated by the 50 percent rating then assigned.  

The next higher, 70 percent, rating requires occupational and social impairment with deficiencies in most areas.  Here, deficiencies in most areas simply were not shown prior to October 6, 2015.  The Veteran maintained successful relationships with several close friends, his judgment remained intact, and although he sometimes felt lonely and depressed, he tried to be happy; he did not contend that he was unemployable due to PTSD.  Deficiencies in most areas were not shown during this time..

Finally, the reports of the VA examinations, treatment records, lay statements and hearing testimony, overall, do not show the Veteran's PTSD to at any time under consideration have been of such severity as to warrant a 100 percent schedular rating.  There is no evidence (or even allegation) of symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name, or any other symptoms of similar gravity.  The treatment records and examinations consistently show appropriate thought processes, communication, and behavior.  At no time has the Veteran reported delusions of any kind, disorientation, or any danger of hurting himself or others.  While the observations by the VA examiners and treatment providers suggest that he has increasingly limited social relationships and increased withdrawal, such impairment is encompassed by the criteria for the current 70 percent rating (which contemplate deficiencies in most areas).  The disability picture presented is not one consistent with the criteria for a schedular 100 percent rating.  Consequently, such rating is not warranted.  The Board notes that the Veteran's GAF scores are not inconsistent with the ratings currently assigned, and of themselves do not provide a separate basis for increasing the ratings.  

The Board also notes the lay statements submitted by the Veteran in support of this claim.  Those statements detail the types of problems that result from the Veteran's symptoms of PTSD.  The levels of functioning impairment described by the Veteran are encompassed by the criteria for the 30 percent, 50 percent, and 70 percent ratings assigned (and were considered in the increases); they do not support the assignment of a still higher schedular rating at any time.

All symptoms of the Veteran's PTSD are encompassed by the schedular criteria (outlined above), and those criteria are therefore not inadequate.  Hence, referral of this case to the Compensation Service Director for consideration of an extraschedular rating is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, the matter of a total disability rating based on individual unemployability due to service-connected disability (TDIU) is not raised by the record.  The Veteran had stopped working to allow for treatment for another (unrelated) disability, and apparently had not returned to work away from his ranch.  His maintenance of a ranch (with an employee to do the manual labor) suggests he has, at least, supervisory occupational capability.  Notably, TDIU is not specifically alleged. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).



ORDER

Ratings for PTSD in excess of 30 percent prior to August 19, 2008, in excess of 50 percent prior to October 6, 2015, and in excess of 70 percent from that date are denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


